On Motion for Rehearing.
On motion for rehearing, the claimant widower contends essentially that the ALJ’s finding (that there was a conclusive presumption the claimant was totally dependent on deceased to maintain his lifestyle) constitutes a proper finding as we have directed in this opinion. Claimant thus says, in essence, that whatever the ALJ’s reasoning, the ALJ did find the rebuttable presumption to have been conclusively rebutted. This may or may not be so, but if it is so, in legal import it is by coincidence only, because the ALJ clearly used the wrong law and applied prima facie a conclusive presumption. The result might well be different if the ALJ follows the current statute in determining claimant’s dependency. Legal errors in these cases require remand or reversal, wherever it may have been harmful.

Motion for rehearing denied.